Citation Nr: 1213208	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for hallux valgus, right foot.

2.  Entitlement to an initial compensable rating for hallux valgus, left foot.  

3.  Entitlement to an initial compensable rating for blisters of bilateral feet.  


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to June 1955. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran initially requested a Board hearing in his April 2011 substantive appeal.  However, in a June 2011 statement through his then representative, he withdrew his hearing request.  

The issues of entitlement to initial evaluations in excess of 10 percent for hammer toes of both feet were also on appeal from the May 2009 rating decision and were addressed in a February 2011 statement of the case.  However, in the April 2011 substantive appeal and June 2011 statement, the Veteran indicated that he no longer wished to appeal these issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R. § 20.204

The Board observes that in July 2008, the Veteran submitted a VA Form 21-22 appointing the North Carolina Division of Veterans Affairs as his representative.  However, in an August 2011 statement, that agency revoked representation due to an inability to contact the Veteran.  It appears that the Veteran was copied on this statement.  He has not elected another representative and appears to be proceeding with the appeal without representation.  

At a May 2009 VA fee-based examination of the feet, the Veteran was also diagnosed with bilateral pes planus, or flatfoot, which could also account for some of the foot pain/symptoms described by the Veteran in his statements of record.  The U. S. Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, service connection for this disability has not been adjudicated by the RO.  Thus, this matter is referred back to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected hallux valgus, right foot, has not been operated upon, is not equivalent to amputation of great toe or productive of a moderate foot injury.

2.  The Veteran's service-connected hallux valgus, left foot, has not been operated upon, is not equivalent to amputation of great toe or productive of a moderate foot injury.

3.  The Veteran's service-connected blisters of both feet have been manifested by a disability picture which more nearly approximates a disorder comprising of at least 5 percent or more of the entire body; but the disorder has not been shown to comprise 20 to 40 percent of the entire body or exposed areas affected, and the disorder does not require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation for the Veteran's service-connected hallux valgus, right foot, have not been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5280, 5284 (2011).

2.  The criteria for entitlement to an initial compensable evaluation for the Veteran's service-connected hallux valgus, left foot, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5280, 5284 (2011).

3.  The criteria for entitlement to an initial 10 percent evaluation, but no higher, for the Veteran's service-connected blisters of bilateral feet have been met.  38 U.S.C.A. §§ 1155, 5107(b)  (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private treatment and a VA fee-based examination.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded a VA fee-based examination in May 2009 to evaluate the severity of his service-connected feet disabilities.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the feet disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, although in the June 2011 statement, the Veteran's then representative requested another VA examination, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent May 2009 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Hallux Valgus, Right Foot and Left Foot

The Veteran is seeking initial compensable ratings for his hallux valgus, right foot and left foot, which have been rated by the RO under the provisions of Diagnostic Code 5280.  Under Diagnostic Code 5280, a 10 percent disabling rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The Board notes that a 10 percent rating is the maximum allowable rating under this Code.

The Board also observes that Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation. A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.   38 C.F.R. §§ 4.2, 4.6.

In this case, the Veteran was afforded a VA fee-based examination in May 2009.  He reported pain that occurred twice a week and lasted for one hour.  The pain was localized, aching and sharp, and he rated it as 5/10 pain scale.  It could be elicited by physical activity and standing and was relieved by rest and Advil.  At the time of pain, the Veteran could function with medication.  At rest, he did not have pain, weakness, stiffness, swelling or fatigue.  While walking or standing, he had pain, but no weakness, stiffness, swelling or fatigue.  The bone condition has never been infected.  The Veteran had never been hospitalized nor had surgery for this condition.  He experienced functional impairment while standing for long periods of time.  

On physical examination, posture and gait were within normal limits.  Examination revealed abnormal weight bearing and unusual shoe wear pattern.  There were no signs of callosities.  He did not require assistive devices for ambulation.  In pertinent part, examination of both feet revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness or instability.  There was active motion in the metatarsophalangeal joint of the right and left great toes.  Hallux valgus was present in both feet.  The degree of angulation was slight with no resection of the metatarsal head present.  The Veteran did not have limitation with standing and walking or require any type of shoe support.  X-rays showed hallux valgus, hammer toes and small calcaneal spur.  The pertinent diagnoses were hallux valgus moderate bilateral feet and pes planus bilateral, calcaneal spurs bilaterally.  There was no effect on the Veteran's usual occupation, as he was not working.  In terms of limitation of daily activities, the Veteran could stand or walk for one hour only.  
  
Given that the examiner was fully aware of the Veteran's medical history and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for rating purposes.  As discussed above, the Veteran has not indicated that his symptoms have increased in severity since the most recent examination.  

Also pertinent are private treatment records dated from July 2009 to June 2010 from L.R., M.D.  These records primarily address the Veteran's blisters on both feet which are discussed in more detail below.  Regarding the hallux valgus disorder, examination of the feet showed severe lateral angulation on both feet.  The assessment was bilateral hallux valgus.   

In statements of record, the Veteran reported his hallux valgus involved both feet and had worsened since service.  He reported constant pain.  He also reported periods of missing work due to foot pain that required him to stay off of his feet.  In his substantive appeal, he specifically requested a 10 percent disability rating for each foot.  

Based on a thorough review of the evidence of record, the Board must conclude that a compensable rating is not warranted under Diagnostic Code 5280.  The record fails to demonstrate that the Veteran has undergone surgery on his feet.  Further, there was active motion in the metatarsophalangeal joint of the right and left great toes at the most recent May 2009 VA examination.  As such, the hallux valgus cannot be considered severe enough to be equivalent to amputation of the great toe.  

The medical evidence of record also does not show that the Veteran has moderate foot injuries or greater to warrant a compensable evaluation under Diagnostic Code 5284.  Although the VA examiner described the Veteran's hallux valgus as moderate, there were no objective findings of painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  The Veteran's gait was also normal.  Further, the Board observes that the private examiner described the Veteran's hallux valgus as severe, resulting in bilateral bunions, but no other objective findings were provided.  Given the lack of any objective finding of symptomatology besides pain, the Board must find that the Veteran's hallux valgus cannot be considered moderate to warrant a compensable rating under Diagnostic Code 5284 for foot injuries.  

Further, the Veteran has already been awarded separate ratings for hammer toes of both feet under Diagnostic Code 5282, and as noted above, these issues are not currently before the Board.  Moreover, Diagnostic Code 5277 for bilateral weak foot, Diagnostic Code 5278 for claw foot, Diagnostic Code 5279 for metatarsalgia, and Diagnostic Code 5283 for malunion or non union of the tarsal and metatarsal bones are not for application as there have been no objective medical findings of these disabilities.  With respect to Diagnostic Code 5276 for acquired flatfoot, the Board notes that the although there is medical evidence that the Veteran suffers from pes planus or flatfeet, he is not currently service-connected for this disability and this issue has been referred back to the RO for necessary development. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral hallux valgus.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, the Board finds that a preponderance of the evidence is against initial compensable ratings for the Veteran's service-connected hallux valgus, right foot, and hallux valgus, left foot.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Blisters of Bilateral Feet

The Veteran is also seeking an initial compensable rating for blisters of the bilateral feet.  The RO has rated this disability by analogy under Diagnostic Code 7813 for Dermatophytosis.  This diagnostic code provides that dermatophytosis, including tinea capitis of feet, should be rated under Diagnostic Codes 7800 through 7806 depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The Board observes that as the Veteran's blisters occur on his feet, there is no disfigurement of the head, face or neck, and there are no residual scars resulting from the service-connected disability to warrant evaluation under Diagnostic Codes 7800 to 7805.  Accordingly, the Board finds that Diagnostic Code 7806 should be applied.  

The Board notes that effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 and apply to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  As the Veteran's claim was received prior to this date and he does not have any residual scars as noted above, these amendments are not applicable to this analysis.  

Under Diagnostic Code 7806 for dermatitis or eczema, a noncompensable evaluation is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period, and a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted when the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806.

At the May 2009 examination, it was noted that the skin disease involved areas exposed to the sun, including the feet.  However, it did not include the face, hands, neck and head.  The Veteran reported exudation, ulcer formation and itching.  He had no shedding or crusting.  The symptoms described occurred intermittently, as often as five weeks and lasting about 12 days.  The number of attacks was four in the past year.  The ability to perform daily functions during flare-ups was hindered by discomfort due to irritation of the sores.  He had not undergone any treatment over the past 12 months.  The only functional impairment was that there were periods where he stayed off his feet at times.  

On physical examination, there were no signs of skin disease or scars present.  Examination of the feet revealed a small blister .2 x 2 on the right instep.  The diagnosis was right foot blister.  The subjective factors were intermittent blister out breaks in the feet that come up as raised fluid filled pustules that were tender to touch.  The objective factors were one small blister noted on the instep of right foot, non tender.  The examiner opined that this condition was related to service.  There was no effect on the Veteran's usual occupation as he was not working.  The effect on the Veteran's daily activities was he was limited to being on feet either standing or walking for one hour only.  

Private treatment records from Dr. L.R. showed that the Veteran presented with painful blisters on both feet.  The blisters started appearing early spring and lasted through summer, and then subsided in late fall.  On physical examination, there appeared to be pustulae on the latter surface of the soles of both feet with clusters of two to four in each group with fluid in them that were red, raised and painful to palpation.  The areas around the pustulae were painful and red.  Left pustulae were more prominent.  The assessment was pustulae on the bilateral sole of both feet.  It was recommended that the Veteran soak his feet in cool water with vinegar and Epson salt once a day and apply triamcinolone topical cream.  A week later, the pustulae appeared less red, were not as tender and seemed to be dissolving.  Subsequently, in June 2010, the Veteran presented again with recurrent pustulae on both feet.  He again had clusters of pustulae on the soles of the bilateral feet that were red, raised and painful.  The same treatment as recommended a year ago was again prescribed.  A week later, the treatment again seemed to do quite well.  

In his statements of record, the Veteran reported extreme pain with blisters that was persistent for days or weeks successive to irrigation.  He indicated that they reoccurred.  He stated that he missed periods of work from having to stay off his feet.  In his substantive appeal, he asserted that he should be receiving a 10 percent disability rating for each foot due to his blisters.  

After reviewing the evidence of record, based on the medical evidence of record, the Board finds that an initial 10 percent rating is warranted for the Veteran's service-connected blisters of the feet.  To the extent that the actual percentage of the of the body affected has not been specified, the Board finds that when resolving the benefit of the doubt in favor of the Veteran, his blisters more nearly approximate a disability comprising at least five percent of the body to warrant a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.  As the Veteran's disability picture has been consistent throughout the course of the appeal, the 10 percent rating is warranted from the date of claim, effective July 31, 2008.  See Fenderson.  

While an initial 10 percent evaluation is warranted, a rating in excess of 10 percent is not for application under Diagnostic Code 7806 because the Veteran's blisters do not affect at least 20 percent or more of the entire body or 20 percent or more of the exposed areas affected.  As the only areas affected are the soles of the Veteran's feet, there are no exposed areas.  Moreover, as the disability is limited to the soles of the Veteran's feet, it clearly does not affect at least 20 percent of the entire body.  Further, there is no indication in the record that the Veteran requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks.  Private treatment records clearly showed that only topical therapy was prescribed.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his blisters.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning his symptoms when assigning the current 10 percent rating.  

In conclusion, the Board finds that an initial 10 percent rating, but no higher, is warranted for his service-connected blisters of the feet, effective July 31, 2008.  
  
Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted nor has the evidence shown that the service-connected disabilities on appeal render him unemployable.  Accordingly, there is no need for further analysis with respect to this matter.  



ORDER

Entitlement to initial compensable ratings for hallux valgus, right foot, and hallux valgus, left foot, is denied.

Entitlement to an initial 10 percent rating, but no higher, for blisters of bilateral feet is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


